Case: 3:20-cv-00224-NBB-RP Doc #: 3-9 Filed: 07/31/20 1 of 1 PagelD #: 46
FACILITY USE APPLICATION AND PERMIT

LAFAYETTE COUNTY, MISSISSIPPI
Permit Number

 

This application is to be completed by the individual or entity representative desiring to use any County facility for a particular date and
time. Use permits will be issued through the County Administrator's office (236-2717) entitling the applicant to use such facility in a
manner which will minimize disruption of County operations and community activities and maximize equal access to such facilities by all
citizens. By submitting this application, the designated individual or organization agrees to be legally responsible for any damage
thereto and costs of cleanup.” APPLICATIONS MUST BE FILED 30 DAYS PRIOR TO THE EVENT, THE BOARD OF
SUPERVISORS OR THE SHERIFF HAVE THE RIGHT TO WAIVE THE 30 DAY REQUIREMENT.

BUSIIESe FAME: PROJECT oy) DATE: L/ly [Zoe
CONTACT NAME (PHOTO ID REQUIRED): Jz FF. Kad

TELEPHONE NUMBER: ($367 30 2 0360

ADDRESS: 22% Birc4 “Thee Loo?
Oxfid, MG Ss

 

EMAIL: Projection ° Night @ ge if CoM

DATE OF START TIME

MEETING/EVENT: t/ 5 } Zo Zo AND DURATION: Oem —! EZLA.
COUNTY FACILITIES: (PLEASE CHECK ONE)

SQUARE COURTHOUSE CHANCERY BUILDING ~ Ag
TT 3 : oN
an
Grounds Grounds
OTHER:

=XPLANATAION OF USE. Artists inst Natio. 5 Wits ght a-) ptojectesS ente Stas aad
{ PJ Covr+ house od; ects,

 

APPROXIMATE NUMBER OF PEOPLE IN ATTENDANCE: s oO

NON-LIABILITY AGREEMENT: By submitting this application, the undersigned agrees to be responsible for any material damage to the premises
resulting from the undersigned’s use of the designated facility. The undersigned also agrees to hold Lafayette County, its officials and employees
harmless as to any claim arising out of the undersigned’s use of the premises.

RULES OF COURTHOUSE GROUNDS: The undersigned understands no one is allowed to block the sidewalk walking up to and around the statue,
and no one is allowed "2A onto the statue.

=a
SIGNATURE: 7 a Jz

$25.00 APPLICATION FEE ~
$50.00 PER HOUR RENTAL FEE

$1,000,000 LIABILITY COVERAGE FOR MORE THAN 50 PEOPLE

 

PERMIT

GRANTED Uf eens (see attached)

COUNTY ADMINISTRATOR
